Appeal from a decision of the Workers’ Compensation Board, filed December 28, 1979. The board found: "inasmuch as the employer picked an attractive vacation site for the convention and did not in any way discourage the early arrival of the employees, the accidental death occurred within the precincts of the employment.” Substantial evidence in the record supports the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.